

116 HRES 1243 IH: Recognizing the 20th anniversary of the International Space Station.
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1243IN THE HOUSE OF REPRESENTATIVESNovember 30, 2020Mr. Weber of Texas (for himself, Mr. Posey, Mr. Norman, Mr. Perlmutter, Mr. Beyer, and Ms. Wexton) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONRecognizing the 20th anniversary of the International Space Station.Whereas, since November 2000, the International Space Station (ISS) has been continuously occupied by more than 240 astronauts from the United States and other countries, during that time, have conducted over 3,000 experiments in microgravity environment, focusing on human health, exploration, space studies, engineering development, and materials testing;Whereas the activities conducted on the ISS continue to help develop the National Aeronautics and Space Administration’s (NASA) capabilities for long-duration, deep-space missions to the Moon and Mars, and are assisting businesses, other government agencies, and university researchers to develop knowledge and products that have and will result in benefits to humanity for years to come;Whereas with its many ongoing research projects and its educational outreach touching the lives of people around the world, the ISS is the world’s preeminent spaceflight program today, helping to improve life on Earth even as it inspires our species to reach for the stars;Whereas as a joint project of the NASA, the Russian Federal Space Agency, the European Space Agency, the Canadian Space Agency, and the Japan Aerospace Exploration Agency, the ISS is the result of a remarkable collaboration between 15 countries, sharing the most advanced technologies in the world for the peaceful and the productive use of space;Whereas NASA’s Johnson Space Center in Houston, Texas, is the American headquarters for the ISS, one of the most impressive scientific and engineering achievements in history;Whereas NASA’s industry contractors and suppliers who helped design, build, integrate, and now operate the station have provided a critical service to the United States and NASA, as well as international partner agencies and the astronaut crews that have lived and served aboard the ISS for over 20 years;Whereas as the largest structure that humans have ever put into space, the ISS is made up of pressurized modules held together by external trusses and powered by a vast array of solar panels;Whereas the ISS is the length of a football field, and the solar array has the wingspan of a Boeing 777;Whereas orbiting the globe every 92 minutes at an altitude of roughly 250 miles, the ISS is large enough to be seen from the surface of the Earth by the naked eye;Whereas the ISS has been significantly upgraded to allow for an extension of its mission to enable cutting edge research;Whereas the ISS is the key enabler of commercial opportunities in low-Earth orbit;Whereas the ISS platform is essential to furthering human exploration by providing critical research and system testing for upcoming crewed exploration missions to the Moon and Mars; andWhereas the ISS is critical to maintaining United States leadership in low-Earth orbit: Now, therefore, be itThat the House of Representatives—(1)recognizes the 20th anniversary of the International Space Station (ISS);(2)commends the National Aeronautics and Space Administration (NASA) for its achievements as part of the ISS program and the Americans who have given to it so much of their skill, effort, and passion;(3)recognizes the many men and women supporting ISS operations on the ground that enable the continued safe utilization of the ISS;(4)recognizes the more than 240 United States and international astronauts that have lived and worked aboard the ISS to help build, integrate, operate, and maintain the ISS;(5)recognizes the importance of the ISS for scientific discovery, human exploration, and international cooperation; and(6)recognizes the importance of maintaining operation of the ISS as a national capability that serves a critical service to a range of government and commercial users.